REASONS FOR ALLOWANCE
Claims 1, 4-14 and 23-27 are allowed. Claims 2-3, 15-22 and 28 have been canceled.
The IDS filed 12/1/2020 has been considered and entered by the Examiner.
The terminal disclaimers were approved on 7/16/2020.
This application claims priority far back as 7/27/2007.
The present application is being examined under the pre-AIA  first to invent provisions. 
The prior art of record fails to disclose or suggest features in the amendment filed 8/14/2020 which is to be entered.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the amended Independent claim. The claims describe receiving content from a permanently fixed media (DVD, etc.) for presentation on a playback device, the content being associated with an Identifier of the media to indicate any customizable features. A user profile that includes user defined settings/preferences is used to modify the definition of a customizable parameter of the content and further resides on the playback device. The definition is used to access a separate source over the network to either replace/override or add to the original content new content in accordance with the user defined settings of the profile which is then rendered on the playback device. In the prior art fixed media only supports customization defined within it. The invention improves the presentation of media by allowing user defined customization from a separate source to be applied to fixed media such as DVD etc. by different users according to their profiles stored on the same playback device.
The cited art of Blu-ray Disc (NPL) discloses that the subtitle language is customizable according to an identifier to updated subtitle information from a network as described in section 6.2.2 of pg. 35/45. The identifier being subtitles section of the menu in one example but could be 
The newly cited reference listed in the IDS dated 12/1/2020 of Blue Ray Disc Format Specifications does disclose customization applied to the fixed media. However nowhere does the specification ever support or describe application of a profile stored on a playback device for managing customizations applied from a different source to the fixed media content.
The newly cited reference listed in the IDS dated 12/1/2020 of HORENTRUP (WO 2006/058837) also teaches applying customizations retrieved from a separate network source to fixed media. Nowhere does Horentrup ever support or describe application of a profile stored on a playback device for managing customizations applied from a different source to the fixed media content.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any 


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/21/2021